         Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 1 of 10 PageID #:596




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    DERRICK L. HAMILTON,
                                                          Case No. 1:19-cv-00554
          Plaintiff,

    v.                                                    Honorable John Z. Lee

    LOANCARE, LLC,

          Defendant.



         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL AND TO
                     ENFORCE WRITTEN DISCOVERY AGREEMENT

            Derrick Hamilton (“Plaintiff”), by and through his undersigned counsel, responding to

Defendant LOANCARE, LLC’s (“Defendant”) Motion to Compel and to Enforce Written

Discovery Agreement (“Defendant’s Motion”) as follows:

                                          INTRODUCTION

            Defendant’s Motion is par for the course. Anytime Defendant does not get its way, it

peppers the Court with voluminous filings. 1 Defendant has taken a rather simple Fair Debt

Collection Practices Act (“FDCPA”) case and turned it into what it perceives as the case of the

century. A cursory review of the docket establishes that Defendant has over litigated this case from

its inception (over 100 docket entries in less than two years). Defendant’s Motion is the perfect

example of its propensity to make a mountain out of a molehill. Specifically, Defendant’s ninety-

eight (98) page Motion (inclusive of nine (9) exhibits), seeks to compel a mere two discovery



1
  In an effort to capitalize on the Court’s reassignment of judges after Judge Rowland’s promotion and
Judge Castillo’s retirement, Defendant filed a twenty-one (21) page Motion to Reconsider the Court’s ruling
denying Defendant’s Motion to Dismiss [Dkt. 40-41]. This Honorable Court denied the Motion to
Reconsider on April 28, 2020. [Dkt. 62]
                                                    1
    Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 2 of 10 PageID #:597




requests that seek information that is wholly irrelevant to the claims at issue. Remarkably,

Defendant only devotes a single page of its Motion to substantively address the real issue at stake,

the relevance of the information sought. For the reasons stated below, the information sought in

Defendant’s Motion is wholly immaterial to Plaintiff’s claims and should not be compelled.

                                   RELEVANT BACKGROUND

        In order to fully comprehend the absurdity of Defendant’s Motion, a quick summary of

Plaintiff’s claims is necessary to provide context. On April 12, 2019, Plaintiff filed an Amended

Complaint [Dkt. 15], on behalf of himself and all others similarly situated, alleging that a letter

sent by Defendant to Plaintiff violated the FDCPA. Plaintiff alleges, inter alia, that Defendant’s

letter violated sections 1692e and e(10) of the FDCPA because it falsely claimed the existence of

a present deficiency balance arising from a mortgage foreclosure. Plaintiff alleges that Defendant’s

claim of a present deficiency balance is false and misleading because any deficiency balance was

discharged in Plaintiff’s bankruptcy.

        As demonstrated by the face of Plaintiff’s Amended Complaint, this case consists of a

rather simple FDCPA claim. Instead of litigating this case in proportion to its complexity,

Defendant has made it its mission to unnecessarily overcomplicate this case as demonstrated by

its hardball litigation tactics described below. Defendant’s abusive litigation tactics have no

bounds. The discovery requests at issue serve no purpose other than to harass and intimidate

Plaintiff, in hopes that Plaintiff will pack his bags and abandon his claims. Specifically,

Defendant’s harassing discovery requests include requests for confidential settlement agreements

from unrelated litigation and the identities of Plaintiff’s current and former employment

supervisors and their contact information.2 The discovery abuse ends here. Invasive discovery


2
 The discovery request pertaining to Plaintiff’s supervisors (Def. Mot. Ex. 5. pgs. 1-2) is not at issue
because Plaintiff reluctantly provided Defendant with the identities of his current and former supervisors
                                                    2
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 3 of 10 PageID #:598




pertaining to confidential settlement agreements and corresponding monetary recoveries have no

bearing on whether the letter at issue contains falsities or would mislead the unsophisticated

consumer. 3

                                      DISCOVERY DISPUTE

        The first discovery request at issue is Defendant’s Interrogatory No. 7:

         Has Hamilton ever been involved in any civil action, either as a defendant,
         respondent, or plaintiff, in a court or administrative agency? If so, state: the date,
         court, and docket number or each action filed; the name of the parties involved
         and the attorneys representing each party; describe the nature of each such
         action; the disposition of each such action (including but not limited to
         settlements) whether or not there was an appeal, and if so, the result thereof,
         including the name and citation of each case; and the amount of any settlement
         or judgment obtained in each such case.

        Plaintiff’s amended response to Interrogatory No. 7 states as follows:

         RESPONSE: Plaintiff objects to this Interrogatory in its entirety on the basis
         that the information sought is wholly immaterial to Plaintiff’s claims against
         Defendant and thus disproportional to the needs of this case. Subject to and
         without waiving the foregoing objection, Plaintiff states that in addition to the
         instant case, Plaintiff has been a party in the following civil cases:

         a.    Hamilton et al v. Lenderlive Network, LLC et al, 16-cv-06783 (N.D. Ill.)
         (Consumer Rights Litigation). Plaintiff was represented by Mohammed O.
         Badwan and Joseph D. Davidson of the Sulaiman Law Group, Ltd. The litigation
         was resolved through a confidential settlement.

         b. Hamilton et al v. RoundPoint Servicing, LLC et al, 17-cv-00692 (N.D. Ill.)
         (Consumer Rights Litigation). Plaintiff was represented by Mohammed O.
         Badwan and Joseph D. Davidson of the Sulaiman Law Group, Ltd. The litigation
         was resolved through a confidential settlement.

         c.    Hamilton et al v. LoanCare, LLC et al, 18-cv-01478 (N.D. Ill.) (Consumer
         Rights Litigation). Plaintiff was represented by Mohammed O. Badwan of the
         Sulaiman Law Group, Ltd. The litigation was resolved through a confidential
         settlement.


in a good faith attempt to avoid time consuming motion practice. As demonstrated by Defendant’s Motion,
Plaintiff’s good faith efforts have been reciprocated with additional abusive litigation tactics.
3
  Wahl v. Midland Credit Mgmt., 556 F.3d 643, 645 (7th Cir. 2009) (in determining whether a collection
letter violates the FDCPA, the letter must be viewed through the eyes of the “unsophisticated consumer.”)
                                                   3
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 4 of 10 PageID #:599




         d.   Mid America Mortgage v. Derrick Hamilton et al, 2014 CH 000381
         (Kendall County, IL) (Mortgage Foreclosure). Plaintiff was unrepresented.

         e.   United Security Financial Corp. v. Derrick L. Hamilton, 2015 CH 000038
         (Kendall County, IL) (Mortgage Foreclosure). Plaintiff was unrepresented.

       The second discovery request at issue is Defendant’s Document Request No. 7:

         Any documents related to any civil action (at any time) to which Hamilton has
         been a party, either as a defendant, respondent, or plaintiff, in a court or
         administrative agency.

         RESPONSE: Plaintiff objects to this Request on the basis that the documents
         sought are wholly immaterial to Plaintiff’s claims against Defendant and thus
         disproportional to the needs of this case. Plaintiff further objects on the basis
         that the information sought is public record and thus equally accessible to
         Defendant. Subject to and without waiving the foregoing objection, Plaintiff
         refers Defendant to Hamilton 000115-000138.

After Plaintiff submitted his response to Document Request No. 7 and amended response to

Interrogatory No. 7, the parties held a meet and confer pursuant to Rule 37. At the meet and confer,

Defendant’s counsel, Charles M. Baum (“Mr. Baum”), repeatedly threatened to file a motion to

compel Plaintiff to produce confidential settlement agreements from the cases listed in Plaintiff’s

amended response to Interrogatory No. 7. In response, the undersigned advised Mr. Baum that

under no circumstance would Plaintiff voluntarily produce confidential settlement agreements and

corresponding monetary recoveries because the information is irrelevant to Plaintiff’s claims

against Defendant and is confidential. After the meet and confer, Mr. Baum sent the undersigned

an email stating that he would be filing a motion to compel. (Def. Mot. Ex. 7, pgs. 1-4.) To

Defendant’s dismay, Plaintiff stood on his responses to the discovery requests at issue. On October

27, 2020, Defendant filed the instant motion.

                                      LEGAL STANDARD

       Pursuant     to   Rule     26(b)(1),     parties   “may    obtain    discovery        regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

                                                  4
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 5 of 10 PageID #:600




needs of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Deleon-Reyes v. Guevara, 2020 U.S. Dist.

LEXIS 99772, at *11-12 (N.D. Ill. 2020) (emphasis added) citing Fed. R. Civ. P. 26(b)(1). Among

the considerations relevant to the scope of discovery are “the importance of the discovery in

resolving the issues” in the case and “whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Homeland Ins. Co. v. Health Care Serv. Corp., 330 F.R.D. 180, 182

(N.D. Ill. 2019) citing Fed. R. Civ. P. 26(b)(1). “Nevertheless, ‘requested discovery must be tied

to the particular claims at issue in the case.’” Charvat v. Valente, 82 F. Supp. 3d 713, 716 (N.D.

Ill. 2020).

                                         ARGUMENT

         I.   The Information Sought in Defendant’s Motion is Not Relevant to Plaintiff’s
              Claims and Defendant’s Defenses and Should Not Be Compelled

        Defendant’s Motion seeks an ordering compelling Plaintiff to produce confidential

settlement agreements and disclose confidential monetary recoveries from unrelated previous

litigation involving Plaintiff. (Def. Mot. pg. 13). Defendant contends that the information it is

seeking is relevant because it would provide information as to (1) Plaintiff’s interactions and

relationship with loan servicers, lenders and financial institutions and (2) any bias and motive

Plaintiff may have against loan servicers. Defendant vaguely contends that the information goes

“toward [Plaintiff’s] credibility, bias, motive, and modus operandi. Remarkably, Defendant fails

to explain how the requested information will be relevant to the parties’ claims or defenses.

Instead, Defendant makes the naked contention that the information goes toward Plaintiff’s

credibility, bias, motive, and modus opernadi without explaining how the confidential settlement

                                                5
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 6 of 10 PageID #:601




agreements and the corresponding monetary recoveries are relevant to Plaintiff’s claims or

Defendant’s defenses. Simply put, information pertaining to Plaintiff’s previous litigation clearly

has no bearing on whether the letter at issue is false or deceptive under the FDCPA. Even if the

requested information was remotely relevant, the Court should not compel Plaintiff to produce the

information because the burden of producing the information heavily outweighs the benefit of the

information. Specifically, Plaintiff would have to notify all the defendants in the previous cases

that the confidential settlement agreements and information regarding the monetary recoveries are

being sought and will be produced. Upon notification of the intended disclosure of the confidential

information, the defendants in Plaintiff’s previous cases will undoubtedly intervene in this case or

initiating litigation against Plaintiff to enjoin Plaintiff from disclosing the confidential information.

Such result would be unduly burdensome for Plaintiff, the previous litigation defendants, and this

Court which would have to address the objections of the previous litigation defendants.

Accordingly, there is simply no legal or equitable basis to compel the production of the confident

settlement agreements and corresponding monetary recoveries from previous unrelated litigation.

        Not surprisingly, district courts and appellate courts have consistently held that compelling

production of confidential settlement agreements and corresponding monetary recoveries from

previous litigation is inappropriate. See Malone v. Ameren UE, 646 F.3d 512, 516 (8th Cir.

2011) (“Given the remoteness in time of the prior events, the limited probative value of the

proposed discovery, and the potential that discovery could have compromised the confidentiality

of the settlement, the district court did not abuse its discretion in concluding that discovery

concerning the settlement agreement was not warranted”); Butta-Brinkman v. FCA Int’l, Ltd., 164

F.R.D. 475, 476-77 (N.D. Ill. 1995) (denying a motion to compel production of confidential

settlement agreements, reasoning that the public policy favoring settlement makes it inappropriate



                                                   6
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 7 of 10 PageID #:602




to compel disclosure except where the information is necessary to the movant’s case); Grove Fresh

Distribs., Inc. v. John Labatt Ltd., 888 F. Supp. 1427, 1441 (N.D. Ill. 1995) (“[A]bsent special

circumstances, a court should honor confidentialities that are bargained-for elements of settlement

agreements”) (emphasis added). As the court in Homeland Ins. correctly highlighted, “the public

policy favoring settlements weighs against compelling production of a confidential settlement

agreement, particularly where the agreement has little to no relevance to the litigation.” Homeland

Ins. Co., 330 F.R.D. at 182. Here, as set forth above, Defendant has woefully failed to demonstrate

how the confidential settlement agreements and corresponding monetary recoveries from

Plaintiff’s previous cases have any bearing on whether the letter at issue violates the FDCPA.

Accordingly, the Court should not compel production of the confidential settlement agreements

and corresponding monetary recoveries not only because they are wholly irrelevant to the claims

at issue but also because compelling the same would violate public policy.

       Astonishingly, Defendant did not cite to any authority in which a court compelled

production of confidential settlement agreements and corresponding monetary recoveries from

unrelated litigation, presumably because none exist. Instead, Defendant erroneously relies on

Mathis v. Phillips Chevrolet, Inc., 269 F.3d 771 (7th Cir. 2001), which actually refutes Defendant’s

positon. In Mathis, a plaintiff sued a car dealership for age and race discrimination. The car

dealership sought to introduce into evidence the existence of previous lawsuits filed by plaintiff

against other car dealerships. The district court disallowed the admission of the existence of prior

lawsuits at trial and the car dealership appealed the district court’s evidentiary ruling. On appeal,

the Seventh Circuit upheld the district court’s ruling excluding the evidence, finding that the

district court’s ruling that relevance of the of the evidence was outweighed by prejudice to plaintiff

to be reasonable. Id. at 776-77. Defendant’s reliance on Mathis misses the mark by a wide margin



                                                  7
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 8 of 10 PageID #:603




because Mathis involved the admissibility of the existence of previous lawsuits, not the production

of confidential settlement agreements from pervious lawsuits. Here, Plaintiff has disclosed the

existence of the previous lawsuits and the issue before this court comes in the form of a discovery

dispute, not a trial evidentiary issue as in Mathis. Accordingly, Mathis is clearly distinguishable

and Defendant’s reliance on it must be rejected.

       II.     The Court Should Adjudicate Discovery Disputes on the Merits

       Defendant seeks to enforce the undersigned’s representation that Plaintiff will respond to

the requests at issue “as requested.” At the time the agreement was made, Plaintiff had yet to

provide any information regarding Plaintiff’s prior cases sought by Defendant. In a good faith

attempt to avoid unnecessary motion practice, the undersigned agreed to amend the response to

Interrogatory No. 7 to provide the information sought. Subsequent to the agreement, Plaintiff

amended his response to Interrogatory No. 7 and provided all the requested information with the

exception of details (confidential monetary recoveries) pertaining to the disposition of the cases.

The undersigned believed that providing the material information (case number, jurisdiction, type

of claim) would appease Mr. Baum. Astonishingly, Mr. Baum was not appeased as demonstrated

by his unrelenting requests for the confidential settlement agreements and corresponding monetary

recoveries. (Def. Mot. Ex. 7, pgs. 3-4.) Mr. Baum’s “gotcha” shenanigans are illustrative of the

abusive litigation tactics employed by Mr. Baum in this litigation. As demonstrated by the lengthy

communications between the undersigned and Mr. Baum (Def. Mot. Ex. 7), the undersigned made

repeated good faith efforts to appease Mr. Baum. (Def. Mot. Ex. 7.) However, Mr. Baum found a

bone to pick with everything imaginable as demonstrated by the filing of this Motion, which is

flagrantly without merit. It would be patently unjust to compel Plaintiff to produce highly

confidential and immaterial information not on the merits but based on an email from the



                                                   8
   Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 9 of 10 PageID #:604




undersigned that was intended to avoid unnecessary motion practice. As set forth above, Plaintiff

provided the vast majority of the information sought in Interrogatory No. 7 despite its patent

immateriality. Discovery should be compelled on the merits and not based on “gotcha” games by

Mr. Baum. Accordingly, this Court should not compel Plaintiff to produce the requested

information as doing so would reward Mr. Baum’s abusive litigation tactics.

                                        CONCLUSION

       Defendant’s Motion was a wasteful exercise and is blatantly devoid of any merit. The

information sought by Defendant is wholly immaterial to Plaintiff’s claims and should not be

compelled. Accordingly, Defendant’s Motion should be denied in its entirety.

Dated: November 13, 2020                                   Respectfully Submitted,


                                                           /s/ Mohammed O. Badwan
                                                           Mohammed O. Badwan, Esq.
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60148
                                                           Phone (630) 575-8180
                                                           mbadwan@sulaimanlaw.com




                                               9
  Case: 1:19-cv-00554 Document #: 104 Filed: 11/13/20 Page 10 of 10 PageID #:605




                               CERTIFICATE OF SERVICE
       I, Mohammed O. Badwan, certify that on November 13, 2020, I caused the foregoing to be
served upon counsel of record through operation of the Court’s Case Management/Electronic Case
File (CM/ECF) system.



                                                         /s/ Mohammed O. Badwan




                                             10
